     Case 2:17-cv-02551-KJM-JDP Document 53 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN BARTHOLOMEW,                                Case No. 2:17-cv-02551-KJM-JDP (PC)
12                       Plaintiff,                     ORDER SETTING A SETTLEMENT
                                                        CONFERENCE
13              v.
14    S. MOSS, et al.,
15                       Defendants.
16

17          On December 17, 2020, this case was before the court for a telephonic status conference.

18   ECF No. 52. Pursuant to the discussions at the conference, this case is set for a settlement

19   conference before Magistrate Judge Dennis M. Cota on March 24, 2021 at 9:30 a.m., via Zoom

20   videoconferencing software.1 At least thirty days prior to the settlement conference, the parties

21   shall provide Judge Cota’s Courtroom Deputy, Christy Pine, the email contact information for all

22   of the parties that will be appearing at the settlement conference. The parties will be notified via

23   email of the meeting information prior to the settlement conference.

24          At least seven days prior to the conference, the parties shall submit to the settlement judge

25   a confidential settlement conference statement. The parties’ confidential settlement conference

26   statements shall include the following: (a) names and locations of the parties; (b) a short

27
            1
              At the time of this writing, the courthouse is closed to the public. The time or location of
28   this conference will be updated if circumstances dictate.
                                                        1
     Case 2:17-cv-02551-KJM-JDP Document 53 Filed 01/13/21 Page 2 of 2


 1   statement of the facts and alleged damages; (c) a short procedural history; (d) an analysis of the

 2   risk of liability, including a discussion of the efforts made to investigate the allegations; and (e) a

 3   discussion of the efforts that have been made to settle the case. The parties shall e-mail their

 4   settlement conference statement to Magistrate Judge Dennis M. Cota at

 5   dmcorders@caed.uscourts.gov.

 6            In accordance with the above, it is hereby ORDERED that:

 7            1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

 8   March 24, 2021 at 9:30 a.m.

 9            2. At least thirty days prior to the settlement conference, the parties shall provide Judge

10   Cota’s Courtroom Deputy the email contact information for all of the parties that will be

11   appearing at the settlement conference.

12            3. At least seven days prior to the settlement conference, each party shall submit a

13   confidential settlement conference statement, as described above, to Magistrate Judge Dennis M.

14   Cota.

15            4. If a settlement is reached prior to the settlement conference, the parties shall file a

16   Notice of Settlement in accordance with Local Rule 160.

17            5. The parties remain obligated to keep the court informed of their current addresses at all

18   times during the stay and while the action is pending. Any change of address must be reported

19   promptly to the court in a separate document captioned for this case and entitled “Notice of

20   Change of Address.” See E.D. Cal. L.R. 182(f).
21
     IT IS SO ORDERED.
22

23
     Dated:      January 12, 2021
24                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
